--------------------------------------------------------------------------------

Exhibit 10.20

PROMISSORY NOTE

$3,500 United States Dollars

September 22, 2011

FOR VALUE RECEIVED, the undersigned, DYNAMIC GOLD CORP. ("Company"), hereby
promises to pay to Tim Coupland (herein referred to as the "Payee"), the
principal amount of thirty five hundred ($3,500) dollars in United States
currency in accordance with and subject to the terms, conditions and limitations
as set forth in the loan agreement (the "Agreement") dated September 22, 2011,
between Company and the Payee. Except as otherwise specified herein, interest
under this promissory note ("Note") shall accrue on the unpaid principal balance
hereof from time to time outstanding from and after the date of advance, default
and judgment at the rate of ten (10%) percent per annum until the balance due
plus accrued interest has been paid in full. Interest shall be computed on the
daily principal balance on the basis of a 365 day calendar year for the actual
number of days elapsed. Interest shall be payable after maturity, default and
judgment, with interest payable on overdue interest at the same rate. All
payments under this Note shall be paid to Payee at the address provided by Payee
to Company in writing on the date hereof, until such time as Payee notifies
Company in writing of a new address at which to make such payments.

No delay or omission on the part of Payee or any holder thereof in exercising
any right or portion herein given to such Payee or holder shall impair such
right or option or be considered as a waiver thereof or acquiescence in any
default hereunder. Company hereby waives presentment, demand, notice of
dishonour and protest and consents to any and all extensions and renewals hereof
without notice.

Repayment of the principal amount hereof shall be limited in recourse in
accordance with and subject to the terms, conditions and limitations as set
forth in the Agreement.

This Note shall enure to the benefit of the parties' heirs, executors,
administrators and successors but is otherwise non-transferable without the
prior written consent of the Payee which consent shall not be umeasonably
withheld.

This Note shall be construed, interpreted and governed in accordance with the
laws of the Province of Alberta and Canada applicable therein.

If anyone or more provisions of this Note are determined to be unenforceable, in
whole or in part, for any reason, the remaining provisions of this Note shall
remain in full force and effect. In the event of a default hereunder, Company
agrees to pay all costs of collection including reasonable attorneys' fees.
Irrespective of any remedy specifically granted to Payee by this Note, Payee
shall be entitled to exercise all other remedies provided to it under applicable
law. All rights of Payee shall be cumulative and may be exercised concurrently
or consecutively at Payee's option.

THIS NOTE HAS BEEN EXECUTED, DELIVERED AND ACCEPTED AT CALGARY, ALBERTA AND
SHALL BE INTERPRETED, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS) OF THE PROVINCE OF CALGARY,
ALBERTA.

DYNAMIC GOLD CORP. Per: / s / Gord Steblin c/s   Authorized signature

 


--------------------------------------------------------------------------------



PROMISSORY NOTE

$10,000 United States Dollars

January 7, 2012

FOR VALUE RECEIVED, the undersigned, DYNAMIC GOLD CORP. ("Company"), hereby
promises to pay to Tim Coupland (herein referred to as the "Payee"), the
principal amount of ten thousand ($10,000) dollars in United States currency in
accordance with and subject to the terms, conditions and limitations as set
forth in the loan agreement (the "Agreement") dated January 7, 2012, between
Company and the Payee. Except as otherwise specified herein, interest under this
promissory note ("Note") shall accrue on the unpaid principal balance hereof
from time to time outstanding from and after the date of advance, default and
judgment at the rate of ten (10%) percent per annum until the balance due plus
accrued interest has been paid in full. Interest shall be computed on the daily
principal balance on the basis of a 365 day calendar year for the actual number
of days elapsed. Interest shall be payable after maturity, default and judgment,
with interest payable on overdue interest at the same rate. All payments under
this Note shall be paid to Payee at the address provided by Payee to Company in
writing on the date hereof, until such time as Payee notifies Company in writing
of a new address at which to make such payments.

No delay or omission on the part of Payee or any holder thereof in exercising
any right or portion herein given to such Payee or holder shall impair such
right or option or be considered as a waiver thereof or acquiescence in any
default hereunder. Company hereby waives presentment, demand, notice of
dishonour and protest and consents to any and all extensions and renewals hereof
without notice.

Repayment of the principal amount hereof shall be limited in recourse in
accordance with and subject to the terms, conditions and limitations as set
forth in the Agreement.

This Note shall enure to the benefit of the parties' heirs, executors,
administrators and successors but is otherwise non-transferable without the
prior written consent of the Payee which consent shall not be umeasonably
withheld.

This Note shall be construed, interpreted and governed in accordance with the
laws of the Province of Alberta and Canada applicable therein.

If anyone or more provisions of this Note are determined to be unenforceable, in
whole or in part, for any reason, the remaining provisions of this Note shall
remain in full force and effect. In the event of a default hereunder, Company
agrees to pay all costs of collection including reasonable attorneys' fees.
Irrespective of any remedy specifically granted to Payee by this Note, Payee
shall be entitled to exercise all other remedies provided to it under applicable
law. All rights of Payee shall be cumulative and may be exercised concurrently
or consecutively at Payee's option.

THIS NOTE HAS BEEN EXECUTED, DELIVERED AND ACCEPTED AT CALGARY, ALBERTA AND
SHALL BE INTERPRETED, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS) OF THE PROVINCE OF CALGARY,
ALBERTA.

DYNAMIC GOLD CORP.   Per: / s / Rob Hall c/s   Authorized signature

 


--------------------------------------------------------------------------------



PROMISSORY NOTE

$15,000 United States Dollars

May 8, 2012

FOR VALUE RECEIVED, the undersigned, DYNAMIC GOLD CORP. ("Company"), hereby
promises to pay to Tim Coupland (herein referred to as the "Payee"), the
principal amount of fifteen thousand ($15,000) dollars in United States currency
in accordance with and subject to the terms, conditions and limitations as set
forth in the loan agreement (the "Agreement") dated May 8, 2012, between Company
and the Payee. Except as otherwise specified herein, interest under this
promissory note ("Note") shall accrue on the unpaid principal balance hereof
from time to time outstanding from and after the date of advance, default and
judgment at the rate of ten (10%) percent per annum until the balance due plus
accrued interest has been paid in full. Interest shall be computed on the daily
principal balance on the basis of a 365 day calendar year for the actual number
of days elapsed. Interest shall be payable after maturity, default and judgment,
with interest payable on overdue interest at the same rate. All payments under
this Note shall be paid to Payee at the address provided by Payee to Company in
writing on the date hereof, until such time as Payee notifies Company in writing
of a new address at which to make such payments.

No delay or omission on the part of Payee or any holder thereof in exercising
any right or portion herein given to such Payee or holder shall impair such
right or option or be considered as a waiver thereof or acquiescence in any
default hereunder. Company hereby waives presentment, demand, notice of
dishonour and protest and consents to any and all extensions and renewals hereof
without notice.

Repayment of the principal amount hereof shall be limited in recourse in
accordance with and subject to the terms, conditions and limitations as set
forth in the Agreement.

This Note shall enure to the benefit of the parties' heirs, executors,
administrators and successors but is otherwise non-transferable without the
prior written consent of the Payee which consent shall not be umeasonably
withheld.

This Note shall be construed, interpreted and governed in accordance with the
laws of the Province of Alberta and Canada applicable therein.

If anyone or more provisions of this Note are determined to be unenforceable, in
whole or in part, for any reason, the remaining provisions of this Note shall
remain in full force and effect. In the event of a default hereunder, Company
agrees to pay all costs of collection including reasonable attorneys' fees.
Irrespective of any remedy specifically granted to Payee by this Note, Payee
shall be entitled to exercise all other remedies provided to it under applicable
law. All rights of Payee shall be cumulative and may be exercised concurrently
or consecutively at Payee's option.

THIS NOTE HAS BEEN EXECUTED, DELIVERED AND ACCEPTED AT CALGARY, ALBERTA AND
SHALL BE INTERPRETED, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS) OF THE PROVINCE OF CALGARY,
ALBERTA.

DYNAMIC GOLD CORP.   Per: / s / Rob Hall c/s   Authorized signature

 


--------------------------------------------------------------------------------